Citation Nr: 1530515	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-30 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a compensable disability rating for right first metatarsophalangeal joint arthritis claimed as a right foot condition.

2.  Entitlement to service connection for severe end-stage right knee medial compartment osteoarthritis as secondary to service-connected disability of right first right first metatarsophalangeal joint arthritis.

3.  Entitlement to service connection for a right hand condition claimed as a right thumb condition.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran was afforded an in-person Board hearing in April 2015.  Following the hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence.  

The issue of service connection for a right thumb condition has been recharacterized based on the diagnoses of record and the Veteran's statement regarding his symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating for Right First Metatarsophalangeal Joint Arthritis

The Veteran had a VA examination of his foot in July 2008.  The examination noted mild swelling of the joint and evidence of mild pes planus with weight bearing on the right foot.  The examiner noted that there was no other medical treatment or assistive devices.  The examination also noted that the Veteran did not have functional limitations associated with his right foot disability.  In the January 2009 Notice of Disagreement, the Veteran stated that his foot swells regularly and he is careful not to put weight on it.  At the Board hearing, the Veteran stated that he has problems with his foot when both sitting and standing.  He stated that he has discomfort and shooting pain.  He testified that he sometimes walks around or elevates his foot.  

The Veteran's testimony suggests that his right foot symptoms have worsened and may cause functional limitations which were not described on the July 2008 examination.  Under the circumstances, the Veteran should be given a new VA examination to determine the current severity of his right foot disability.   Caffrey v. Brown, 6 Vet. App. 377 (1994).

Service Connection for Right Hand Injury


The Veteran asserts that a current right hand injury is related to a hand injury in service.  In the Notice of Disagreement dated in January 2009, the Veteran stated that he sustained an injury of his right thumb and first joint when his hand got caught in a washing machine while it was spinning.  He indicated that he received 10 stitches to close the wound and set the joint.

Service treatment records show that the Veteran was seen at sick call in August 1972 with a complaint of a right hand cut.  He reported that he cut his hand in a washing machine.  Physical examination showed a laceration on the distal tip of the right index finger and a laceration with skin avulsion of the end of the third finger.  The Veteran had sutures for the lacerated third finger.  

VA outpatient treatment records show that the Veteran reported bilateral thumb pain in December 2005.  He was diagnosed with bilateral extensor tenosynovitis of the bilateral first and second digits.  In February 2010, the Veteran reported bilateral hand pain. 

A VA examination in July 2008 did not address the claimed right hand condition.    In light of the hand injury in service and the post-service complaints, a VA examination is necessary.  The AMC/RO should then adjudicate the claim for service connection for a right hand disability.  

Service Connection for Right Knee Arthritis

The July 2008 VA examiner diagnosed severe end-stage right knee medial compartment osteoarthritis.  The examiner noted a history of a right knee injury during college in 1977.  The examiner opined that a preexisting college injury was not permanently worsened during service beyond its natural progression.  
	
The factual basis of the July 2008 opinion is inaccurate because the examiner described the 1977 knee injury as an injury pre-existing active service, even though the Veteran's active duty service was several years prior to the 1977 injury.  As such, the Board finds the opinion rendered by the examiner is inadequate because the factual basis for the VA examiner's opinion is inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The July 2008 examiner also stated that he did not feel that the right knee was related to the right foot condition but provided no rationale that specifically addressed proximate cause as well as aggravation.  In his statements and testimony, the Veteran has asserted that his right knee disability is related to his service-connected right foot condition.  A new examination is warranted to ascertain whether a right knee injury is related to service or a service-connected disability.  
 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his right foot, right knee and right hand.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

A.  The examiner should address the following questions regarding the Veteran's service-connected right foot disability (right first metatarsophalangeal joint arthritis):

i.  State whether the Veteran's service-connected right foot disability (right first metatarsophalangeal joint arthritis) results in any limitation of motion or limitation of function.  Any objective evidence of pain or functional loss due to pain should be described.  If possible, any limitations should be noted in terms of degree of loss of motion. 

ii.  State whether the Veteran has pes planus that is proximately due to, OR permanently aggravated by, his right foot disability, and if so, describe the severity (i.e., pronounced, marked, moderate, or mild).

iii.  State whether the Veteran has pes cavus that is proximately due to, OR permanently aggravated by, his right foot disability, and if so, describe the severity.

iv.  Describe any associated (proximately due to OR permanently aggravated by service-connected right foot disability) metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, and identify the severity of any such associated disability.

v.  State whether the overall level of disability associated with the Veteran's service-connected right foot disability is severe, moderately severe, or moderate.

B.  The examiner should diagnose any current right knee disability.  The examiner should address the following questions:

i.  Is a current right knee disability at least as likely as not (50 percent or greater likelihood) related to service, including the right knee pain reported during service in February 1972?

ii.  Is a current right knee disability at least as likely as not (50 percent or greater likelihood) proximately caused by, or due to right first metatarsophalangeal joint arthritis?

iii.  Is a current right knee disability at least as likely as not aggravated (permanently worsened) by right first metatarsophalangeal joint arthritis?

The examiner should provide a detailed rationale for the opinions.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

C.  The examiner should diagnose any current right hand disability.  The examiner should provide an opinion as to whether a current right hand disability is at least as likely as not (50 percent or greater likelihood) related to the right hand injury during service in August 1972.

The examiner should provide a detailed rationale for the opinions.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the VA examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014).

3.  After the requested development has been completed, the AMC/RO should readjudicate the claims for an increased rating for right first metatarsophalangeal joint arthritis; service connection for a right knee disability, to include as secondary to service-connected right first metatarsophalangeal joint arthritis; and service connection for a right hand disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




